Citation Nr: 1631712	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  07-12 150 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent, from September 1, 2010 to the present, for lumbosacral strain.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.   

The Board remanded the claim in July 2012 for a new Travel Board hearing, and in June 2013 for evidentiary development.  In February 2015, the claim for an increase in rating was denied.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) who, in a March 2016 order, vacated the Board's 2015 decision with respect to entitlement to a rating in excess of 20 percent for a low back disability from September 1, 2010 to the present.  The Court remanded the claim for further actions consistent with its order, and this remand serves to effectuate the Court's directives.  

In February 2015, the Board remanded the claim for TDIU for additional development.  As this claim is intertwined with the matter being remanded, adjudication as to this issue is deferred.  

The Veteran appeared at Travel Board hearing in February 2010 and February 2013.  Transcripts are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court, in its memorandum decision, took exception with the Board's categorization of the extent of the Veteran's lumbosacral spine disability as demonstrated in a 2013 VA examination.  Specifically, it was noted by the Board that there was documentation of pain beginning at 15 degrees forward flexion during one tested movement; however, as this was such an extreme departure from other evidence of record, and indeed, from findings within the same examination (which, upon repetitive usage, showed that the Veteran could perform forward flexion to 70 degrees), the Board did not accept the one annotation of limitation to such a degree as determinative of the actual state of the service-connected disability picture.  The Court, apparently, believes that such an annotation should have been more prominently discussed as a specific finding (that is, outside of the context of other evidence of record).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (emphasis added).  In the previous decision, the Board did not reference these specific considerations in the discussion of the 2013 VA examination report; however, upon review, it is clear by the language that there was concern as to the consistency of evidence reported to the examiner in light of other findings.  The limitation to 15 degrees forward flexion was a significant departure from previous VA examination reports and clinical evidence (to include the repetitive testing documented within the 2013 report itself), and while the Board noted this, it did not specifically exclaim that such an internal inconsistency, and inconsistency with other evidence of record, made the 2013 report's probative value more limited in nature.  The Board, in acknowledging the duty to provide adequate reasons and based for its determinations (as referenced by the Court in its order), makes such an assessment now.  Accordingly, it cannot rely on the 2013 examination report as being a fully accurate description of the service-connected disability picture, and remedial development is required.  

Indeed, given that the 2013 examination is now to be considered as of limited probative value, and also in consideration of the fact that it is three years old and that the Veteran's low back disability is progressive in nature, the Board cannot conclude that it has the most current representation of the disability picture of record.  Thus, to ensure that the severity of the Veteran's low back disability is properly ascertained, the claim is remanded so that a new, comprehensive VA examination can occur.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

As noted briefly in the introductory section, resolution of the TDIU claim is dependent on the resolution of the claim for a higher rating for the low back disability.  Accordingly, as the claims are inextricably intertwined, any adjudication as to entitlement to TDIU would be premature at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the severity of the service-connected lumbar strain.  The examiner should review all relevant medical evidence of record prior to conducting the examination so as to be familiar with the history of symptoms associated with the disability.  The following is to be addressed:

*Any ankylosis, if present, is to be noted.  

*Range of motion testing, to include three repetitions of the exercises, is to be accomplished.  The examiner must note where pain begins, and should conduct passive and active testing of the joint.  Moreover, should there be additional limitation during "flare-up" of back pain, to the extent possible, the examiner must make such an annotation.  Weakness, fatigability, and incoordination, if present, should be noted, and any additional limitation of motion associated with any such factor should be documented.  

*The examiner should specifically discuss the functional impairment associated with the back disability.  Should there be unusual restrictions, or should the Veteran require hospitalizations or have a marked interference with his employment as a result of his back disability, such a medical fact should be noted.  

*If the Veteran's low back disability, acting alone or in concert with other factors, prohibits the Veteran from engaging in any type of substantially gainful employment, such a fact must be specifically reported (the examiner must also note if no such limitation is present).  

All conclusions are to be supported by appropriate rationales, and the Veteran is reminded of his need to fully cooperate with the examiner and to accurately report his symptoms during the objective examination. 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Following the completion of the above-directed development, re-adjudicate the Veteran's claim.  Should resolution remain less than fully favorable, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  Should it be apparent that the rating criteria does not, on de novo review, accurately contemplate the severity of the Veteran's low back disability, or should there be evidence of a need for frequent hospitalization and/or marked interference with employment, dispatch the claim to the Director of VA's Compensation Service for consideration of an extraschedular rating.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




